PER CURIAM.
Upon lodging of the record in this suit for separation from bed and board and alimony, the court noted probable lack of jurisdiction due to appellant’s failure to file an appeal bond within the thirty-day period for taking an appeal provided by La.C.C.P. Arts. 3942, 3943, and 2087.
Appellant was notified of our probable lack of jurisdiction and failed to respond to our order to show cause why this appeal should not be dismissed.
Judgment was signed August 23, 1977. Appellant timely filed a motion for appeal on August 25, 1977, but failed to furnish security until October 11, 1977, which was untimely.
At appellant’s cost, the appeal is dismissed.